Citation Nr: 0937397	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to 
December 1984, from March 1985 to March 1989, and from 
January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records appear to have been 
misplaced.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the Veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.  In order to afford the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

The Veteran contends that she injured her right shoulder 
playing softball in June 1982.  The Veteran states that she 
was treated at the clinic at Courthouse Bay at Camp Lejeune 
North Carolina and that at discharge in 1983, she was offered 
a 10 percent disability which she declined.  It appears that 
records from Courthouse Bay Clinic were requested in January 
2005, and that status was incomplete in July, August, and 
October 2005.  In October 2005, a response from service 
department states that the allegation had been investigated 
and that service medical records sent in October 2004 would 
have included treatment at Courthouse Bay clinic and that SSN 
did not show in patient retrieval system for Camp Lejeune.

The Board finds that an additional attempt should be made to 
obtain the Veteran's service medical records including 
contacting her last Reserve Command which appears to have 
been in Springfield, Missouri.  In addition, alternative 
sources should be explored such as Surgeon General's Office 
(SGO) records and sick or morning reports for the Veteran's 
unit for any treatment of the Veteran's right shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any 
additional alternative records, such as 
from the Office of the Surgeon General 
(SGO) and sick/morning reports for May 
and June 1982.  If no such records can be 
found, that facts should be documented in 
the record. 

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current right 
shoulder disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any current right 
shoulder disability is related to the 
symptoms documented during the Veteran's 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




